Title: From Thomas Jefferson to John Perry, 12 June 1808
From: Jefferson, Thomas
To: Perry, John


                  
                     Sir 
                     
                     Washington June 12. 08.
                  
                  Tomorrow I shall remit for you to mr Bacon 100. D. in recovering the passage of the S.E. offices, (which I believe is now covered with shingles on laths) the shingles are to be taken carefully off, leaving the laths, then nail on them a coat of perpendicular sheeting, and shingle on that. I wish this to be done immediately. I present you my salutations.
                  
                     Th: Jefferson 
                     
                  
               